DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments and amendments filed October 17, 2022 (hereinafter “the Amendment”) have been fully considered.  With regard to the objection to Claims 1, 19, and 20, these objections are withdrawn in view of the Amendment.  With regard to the interpretation of the claims under 35 USC 112(f), Applicant’s arguments are persuasive in part as noted below.  The means plus function interpretation is maintained with respect to the “engine” and “module” features.  With regard to the rejections under 35 USC 103, Applicant’s arguments are not persuasive.
3.	With regard to the argument that Myer does not describe “a keyword classifier,” the only claimed features of the “keyword classifier” are that it “execute a machine learning technique to determine a filter function based on the first keyword list and the one or more posteriorgram features.”  As Myer decribes a device with such features, Myer describes “a keyword classifier” as defined in Claim 1.
	With regard to the argument that Basani describes keyword searching on all voice segments, it is noted that keyword searching on only a selected subset is not recited in the claims.  If the claims state that a subset of segments is searched, this is met by a reference that searches all segments.  (The reference does search the subset of segments, as well as additional segments.)  To distinguish over a reference that describes searching all, the claims would at least need to recite that only a subset is searched,

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first automatic speech recognition engine arranged to identify,” “a learning module arranged to: i) receive,” and “a word lattice search engine arranged to : i) receive” in claim 1, and “a first automatic speech recognition engine arranged to identify,” “a learning module arranged to: i) receive and “a word lattice search engine arranged to : i) receive” in claims 1 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 5, 7-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20150095026 (Bisani et al, hereinafter “Bisani”) in view of U.S. Patent App. Pub. No. 20210055778 (Myer et al, hereinafter “Myer”).
	With regard to Claim 1, Bisani describes:
An audio keyword search system comprising:
a voice activity detector arranged to identify a voice segment of a received audio signal; (Paragraph 75 describes that ASR device may include a voice activity detector.)
an automatic speech recognizer including:
a first automatic speech recognition engine arranged to identify one or more phonemes included in the voice segment and output the one or more phonemes to a keyword filter; (Paragraphs 27 and 28 describe that ASR module 314 detects phonemes and words in audio data.) and
a decoder arranged to, if the one or more phonemes are outputted by the keyword filter, receive the one or more phonemes included in the voice segment and generate a word lattice associated with the voice segment; (Paragraph 27 describes that ASR module 314 generates a lattice based on the words detected.)
a keyword search module including:
a learning module arranged:
i) receive a plurality of training speech segments, (Paragraph 34 describes that storage 320 includes speech for training ASR module 314.)
ii) receive segment labels associated with the plurality of training speech segments, (Paragraph 34 describes that storage 320 includes corresponding transcription (cited as “segment labels”) for the speech data.)
iii) receive a first keyword list including one or more first keywords, (Paragraph 36 describes that storage 320 may include a list of words likely to be used in a particular application (cited as “first keywords”)) and
the keyword filter arranged to execute the filter function to detect whether the voice segment includes any of the one or more first keywords of the first keyword list and, if detected, output the one or more phonemes included in the voice segment to the decoder but, if not detected, not output the one or more phonemes included in the voice segment to the decoder; (Paragraphs 27 and 28 describe that an N-best list of the recognized words and phonemes is output by ASR module.)
a word lattice search engine arranged to:
i) receive the word lattice associated with the voice segment if generated by the decoder, (Paragraph 27 describes that ASR module 314 generates a lattice based on the words detected.)
ii) search the word lattice for one or more second keywords in a second keyword list, (Paragraph 52 describes that the lattice determines recognition scores for the words possibly detected.  Paragraph 53 describes that if a command word is detected (command words being “a second keyword list”) then that command is activated.) and
iii) determine whether the voice segment includes the one or more second keywords.  (Paragraph 53 describes that if a command word is detected (command words being “a second keyword list”) then that command is activated.)
Bisani does not explicitly describe:
“iv) execute a second automatic speech recognition engine to extract one or more posteriorgram features associated with the plurality of training speech segments;
a keyword classifier arranged to execute a machine learning technique to determine a filter function based on the first keyword list and the one or more posteriorgram features.”
	However, Myer describes:
“iv) execute a second automatic speech recognition engine to extract one or more posteriorgram features associated with the plurality of training speech segments; (Paragraph 133 describes that the acoustic model of the second stage comprises a neural network that outputs a vector at each time step which represents a posterior probability distribution over different phones or phonemes. The output of this network is a sequence of phoneme probability vectors also known as a phone posteriorgram 302.) 
a keyword classifier arranged to execute a machine learning technique to determine a filter function based on the first keyword list and the one or more posteriorgram features.”  (Paragraph 135 describes that the semantic model is another neural network or related model that takes a posteriorgram as input and outputs the probability of each keyword being in the given utterance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the acoustic model and the semantic model as described by Myer into the system of Bisani to provide low power keyword spotting, as described in paragraph 102 of Myer.
With regard to Claim 5, Bisani does not explicitly describe “the filter function includes one or more filter parameters learned from the machine learning technique.”  However, paragraph 95 of Myer describes that a histogram of acoustic correlations (HAC) produces a fixed-length vector (cited as “one or more filter parameters”) from the phone posteriorgram, and a fully-connected network produces keyword probabilities from the fixed-length vector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the acoustic model, HAC, and semantic model as described by Myer into the system of Bisani to provide low power keyword spotting, as described in paragraph 102 of Myer.
With regard to Claim 7, Bisani does not explicitly describe “the first automatic search recognition engine is the same as the second automatic search recognition engine.”  Paragraph 38 of Bisani describes that the ASR module 314 (cited as “the first automatic search recognition engine”) may include a deep neural network acoustic model (an HMM).  Paragraph 133 of Myer describes that the acoustic model may be a bidirectional GRU RNN, which is also a deep neural network acoustic model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the deep neural network acoustic model as described by Myer into the system of Bisani to provide low power keyword spotting, as described in paragraph 102 of Myer.
With regard to Claim 8, paragraph 38 of Bisani describes “the first automatic search recognition engine includes a deep neural network acoustic model.”  (HMMs are DNN acoustic models)
With regard to Claim 9, paragraph 45 of Bisani describes “the decoder includes a finite state transducer (FST) decoder.”
With regard to Claim 10, paragraph 38 of Bisani describes “the decoder implements a Hidden Markov Model (HMM).” 
	With regard to Claim 11, Bisani describes:
“A method for performing an audio keyword search comprising:
identifying a voice segment of a received audio signal; (Paragraph 75 describes that ASR device may include a voice activity detector.)
identifying, by a first automatic speech recognition engine, one or more phonemes included in the voice segment; (Paragraphs 27 and 28 describe that ASR module 314 detects phonemes and words in audio data.)
outputting, from the first automatic speech recognition engine, the one or more phonemes to a keyword filter; (Paragraph 27 describes that the ASR module 314 may output the most likely words recognized in the audio data.)
receiving a plurality of training speech segments, (Paragraph 34 describes that storage 320 includes speech for training ASR module 314.) segment labels associated with the plurality of training speech segments, (Paragraph 34 describes that storage 320 includes corresponding transcription (cited as “segment labels”) for the speech data.) and a first keyword list including one or more first keywords; (Paragraph 36 describes that storage 320 may include a list of words likely to be used in a particular application (cited as “first keywords”))
executing the filter function to detect whether the voice segment includes any of the one or more first keywords of the first keyword list and, if detected, outputting the one or more phonemes included in the voice segment to a decoder but, if not detected, not outputting the one or more phonemes included in the voice segment to the decoder; (Paragraphs 27 and 28 describe that an N-best list of the recognized words and phonemes is output by ASR module.)
and if the one or more phonemes in the voice segment are output to the decoder:
generating, by the decoder, a word lattice associated with the voice segment; (Paragraph 27 describes that ASR module 314 generates a lattice based on the words detected.)
searching the word lattice for one or more second keywords in a second keyword list, (Paragraph 52 describes that the lattice determines recognition scores for the words possibly detected.  Paragraph 53 describes that if a command word is detected (command words being “a second keyword list”) then that command is activated.) and
determining whether the voice segment includes the one or more second keywords. (Paragraph 53 describes that if a command word is detected (command words being “a second keyword list”) then that command is activated.)
Bisani does not explicitly describe:
“extracting, by a second automatic speech recognition engine, one or more posteriorgram features associated with the plurality of training speech segments;
determining, by a machine learning technique, a filter function based on the first keyword list and the one or more posteriorgram features.”
	However, Myer describes:
“extracting, by a second automatic speech recognition engine, one or more posteriorgram features associated with the plurality of training speech segments (Paragraph 133 describes that the acoustic model of the second stage comprises a neural network that outputs a vector at each time step which represents a posterior probability distribution over different phones or phonemes. The output of this network is a sequence of phoneme probability vectors also known as a phone posteriorgram 302.) 
determining, by a machine learning technique, a filter function based on the first keyword list and the one or more posteriorgram features.”  (Paragraph 135 describes that the semantic model is another neural network or related model that takes a posteriorgram as input and outputs the probability of each keyword being in the given utterance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the acoustic model and the semantic model as described by Myer into the system of Bisani to provide low power keyword spotting, as described in paragraph 102 of Myer.
With regard to Claim 15, Bisani does not explicitly describe “the filter function includes one or more filter parameters learned from the machine learning technique.”  However, paragraph 95 of Myer describes that a histogram of acoustic correlations (HAC) produces a fixed-length vector (cited as “one or more filter parameters”) from the phone posteriorgram, and a fully-connected network produces keyword probabilities from the fixed-length vector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the acoustic model, HAC, and semantic model as described by Myer into the system of Bisani to provide low power keyword spotting, as described in paragraph 102 of Myer.
With regard to Claim 17, Bisani does not explicitly describe “the first automatic search recognition engine is the same as the second automatic search recognition engine.”  Paragraph 38 of Bisani describes that the ASR module 314 (cited as “the first automatic search recognition engine”) may include a deep neural network acoustic model (an HMM).  Paragraph 133 of Myer describes that the acoustic model may be a bidirectional GRU RNN, which is also a deep neural network acoustic model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the deep neural network acoustic model as described by Myer into the system of Bisani to provide low power keyword spotting, as described in paragraph 102 of Myer.
With regard to Claim 18, paragraph 38 of Bisani describes “the first automatic search recognition engine includes a deep neural network acoustic model.”  (HMMs are DNN acoustic models)
With regard to Claim 19, paragraph 45 of Bisani describes “the decoder includes a finite state transducer (FST) decoder.”
	With regard to Claim 20, Bisani describes:
“A mobile computing device comprising:
a receiver arranged to receive a communications signal and extract from the communications signal a received audio signal; (Paragraph 26 describes that ASR device 302 may include an input device that is radio capable of communication with a wireless communication network such as a Long Term Evolution (LTE) network, WiMAX network, 3G network, etc.)
a voice activity detector arranged to identify a voice segment of the received audio signal; (Paragraph 75 describes that ASR device may include a voice activity detector.)
an automatic speech recognizer including:
a first automatic speech recognition engine arranged to identify one or more phonemes included in the voice segment and output the one or more phonemes to a keyword filter; (Paragraphs 27 and 28 describe that ASR module 314 detects phonemes and words in audio data.) and
a decoder arranged to, if the one or more phonemes are outputted by the keyword filter, receive the one or more phonemes included in the voice segment and generate a word lattice associated with the voice segment; (Paragraph 27 describes that ASR module 314 generates a lattice based on the words detected.)
a keyword search module including: a learning module arranged:
i) receive a plurality of training speech segments, (Paragraph 34 describes that storage 320 includes speech for training ASR module 314.)
ii) receive segment labels associated with the plurality of training speech segments, (Paragraph 34 describes that storage 320 includes corresponding transcription (cited as “segment labels”) for the speech data.)
iii) receive a first keyword list including one or more first keywords, (Paragraph 36 describes that storage 320 may include a list of words likely to be used in a particular application (cited as “first keywords”)) and
the keyword filter arranged to execute the filter function to detect whether the voice segment includes any of the one or more first keywords of the first keyword list and, if detected, output the one or more phonemes included in the voice segment to the decoder but, if not detected, not output the one or more phonemes included in the voice segment to the decoder; (Paragraphs 27 and 28 describe that an N-best list of the recognized words and phonemes is output by ASR module.) and
a word lattice search engine arranged to:
i) receive the word lattice associated with the voice segment if outputted by the decoder, (Paragraph 27 describes that ASR module 314 generates a lattice based on the words detected.)
ii) search the word lattice for one or more second keywords in a second keyword list, (Paragraph 52 describes that the lattice determines recognition scores for the words possibly detected.  Paragraph 53 describes that if a command word is detected (command words being “a second keyword list”) then that command is activated.) and
iii) determine whether the voice segment includes the one or more second keywords. (Paragraph 53 describes that if a command word is detected (command words being “a second keyword list”) then that command is activated.)
Bisani does not explicitly describe:
“iv) execute a second automatic speech recognition engine to extract one or more posteriorgram features associated with the plurality of training speech segments;
a keyword classifier arranged to execute a machine learning technique to determine a filter function based on the first keyword list and the one or more posteriorgram features.”
	However, Myer describes:
“iv) execute a second automatic speech recognition engine to extract one or more posteriorgram features associated with the plurality of training speech segments; (Paragraph 133 describes that the acoustic model of the second stage comprises a neural network that outputs a vector at each time step which represents a posterior probability distribution over different phones or phonemes. The output of this network is a sequence of phoneme probability vectors also known as a phone posteriorgram 302.) 
a keyword classifier arranged to execute a machine learning technique to determine a filter function based on the first keyword list and the one or more posteriorgram features.”  (Paragraph 135 describes that the semantic model is another neural network or related model that takes a posteriorgram as input and outputs the probability of each keyword being in the given utterance.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the acoustic model and the semantic model as described by Myer into the system of Bisani to provide low power keyword spotting, as described in paragraph 102 of Myer.

9.	Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bisani in view of Myer and further in view of “Clustering news articles using efficient similarity measure and N-grams” (Bisandu et al, hereinafter “Bisandu”).
	With regard to Claims 2 and 12, Bisani in view of Myer does not explicitly describe “the machine learning technique includes one of a bag of phone N-grams technique and a direct classification technique.”  However, pages 339 and 340, Sections 3.1.2 to 3.1.2.2 of Bisandu describes classification of words using a bag of phone N-grams.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bag of phone N-grams technique as described by Bisandu into the system of Bisani in view of Myer to allow window sliding of more than a single word record for each N-gram, as described in Section 3.1.2 of Bisandu (page 339).
With regard to Claims 3 and 13, Bisani in view of Myer does not explicitly describe “the bag of phone N-grams technique includes a cosine similarity classification technique.”  However, page 341, Section 3.1.6 of Bisandu describes the use of cosine similarity classification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bag of phone N-grams technique as described by Bisandu into the system of Bisani in view of Myer to avoid the problem of distances from different data points not having variations between them, as described in Section 3.1.6 of Bisandu (page 341).

10.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bisani in view of Myer and Bisandu and further in view of U.S. Patent App. Pub. No. 20210248421 (Gao et al, hereinafter “Gao”).
	With regard to Claims 4 and 14, Bisani in view of Myer and Bisandu does not explicitly describe “the direct classification technique includes a Naive Bayes classification technique.”
However, paragraph 23 of Gao describes using a direct classification technique.  Paragraph 37 of Gao describes that this can be a Naive Bayes classification technique.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Naive Bayes direct classification technique as described by Gao into the system of Bisani in view of Myer and Bisandu to provide more discriminative deep representations, as described in paragraph 23 of Gao.

11.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bisani in view of Myer and further in view of U.S. Patent App. Pub. No. 20200019492
 (Fei et al, hereinafter “Fei”).
With regard to Claims 6 and 16, Bisani in view of Myer does not explicitly describe “a portion of the one or more first keywords of the first keyword list includes the one or more second keywords of the second keyword list.”
However, paragraph 100 of Fei describes having a first and a second keyword list and determining if there are any keywords on both lists.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the multiple overlapping keyword lists as described by Fei into the system of Bisani in view of Myer to allow clustering or categorizing the keywords, as described in paragraph 101 of Fei.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent App. Pub. No. 20200380074 (Li et al.) describes searching a subset of text streams for keywords.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656